UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. LEGACY WINE & SPIRITS INTERNATIONAL, LTD. 35 South Ocean Avenue Patchogue, NY 11722 (888) 488-6882 Commission File Number:333-138672 Common Stock, $0.0001 Par Value Please place an x in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: o Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 Approximate number of holders of record as of the certification or notice date: 499 Pursuant to the requirements of the Securities Exchange Act of 1934, Legacy Wine & Spirits International, Ltd. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: November 30, 2011 By: /s/Jaclyn Cruz Name : Jaclyn Cruz Title : President
